DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/10/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 and 15-17 has/have been amended, claim(s) 2, 6, and 19 has/have been cancelled, and claim(s) 7-13, 18, and 20 has/have been withdrawn. Claims 1, 3-5, 7-18, 20, and 21 are now pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 14, and 21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilge (U.S. Patent No. 10,011,997).
As per claim 1, Bilge teaches a system for wall panel trim installation (wall panel mounting system; abstract), comprising: a plurality of horizontal and vertical trim profiles (20, 60; it is understood that the profiles are capable of being oriented in horizontal and vertical) having a back plate (20; annotated figure 56 below) adapted to receive a top cap (60; annotated figure 56) within a bracket (at 33b”; annotated figure 56), the bracket including a mounting base (annotated figure 56) and bracket walls (annotated figure 56) extending up from either side of the base (annotated figure 56); and at least one flange (annotated figure 56) formed on an outer surface of the bracket walls (annotated figure 56) and extending outwardly to form a level platform (as illustrated, the platform is level with the horizontal; annotated figure 56) perpendicular to the bracket walls and parallel with the back plate (as illustrated, the platform is perpendicular to the bracket walls and parallel with the back plate; annotated figure 56), the at least one flange including an upward facing shallow channel (as illustrated, the shallow channel is upward facing; annotated figure 56) formed on an upper surface of the level platform (annotated figure 56) for receiving a bead of adhesive or sealant within the shallow channel (it is understood that the shallow channel is capable of receiving a bead of adhesive or sealant 66b within); wherein, upon receiving the top cap within the bracket, the at least one flange including the upward facing shallow channel formed on the upper surface of the level platform and a lower surface of the top cap secure an edge of a wall panel therebetween (it is understood that upon receiving the top cap within the bracket, the at least one flange including the shallow channel formed on the upper surface of the platform and a lower surface of the top cap is capable of securing an edge of a wall panel therebetween), the bead of adhesive or sealant within the upward facing shallow channel forming a seal between the upper surface of the platform and an under side of the wall panel (it is understood that a bead of adhesive or sealant within the upward facing shallow channel would be capable of forming a seal between the upper surface of the platform and an under side of the wall panel).
As per claim 3, Bilge teaches the bracket walls include protrusions (at 33”) extending inwardly (as illustrated; the outer surface of the protrusions extend inwardly; annotated figure 56) which are adapted to engage a corresponding protrusions on the top cap extending outwardly (it is understood that the protrusions are capable of being adapted to engage a corresponding protrusions on the top cap extending outwardly).
As per claim 4, Bilge teaches the top cap is partially received within the bracket such that a clearance (annotated figure 56) is formed between a bottom of the mounting base and a bottom of the top cap (annotated figure 56).
As per claim 5, Bilge teaches the mounting base includes a center line (annotated figure 56) formed along a length of the mounting base (annotated figure 56), the centerline comprising a shallow notch (annotated figure 56).
As per claim 14, Bilge teaches a horizontal top cap profile (figure 56) with an extending flange (62a’’) adapted to cover wall panels installed below the horizontal top cap profile with a sufficient clearance to allow for compression between stages of the wall panel installation (it is understood that the flange is capable of covering wall panels installed below the horizontal top cap profile with a sufficient clearance to allow for compression between stages of the wall panel installation).
As per claim 21, Bilge teaches the plurality of horizontal and vertical trim profiles include back plate and top cap pairs for installing wall panels placed into position without fasteners (since there is a holding member on each retaining wall for holding one end of a wall panel; col. 2, lines 15-20; it is understood that would constitute pairs of a back plate and top cap for each panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilge (U.S. Patent No. 10,011,997) in view of Higginbotham (U.S. Pub. No. 2017/0044752).
As per claim 15, Bilge fails to disclose the plurality of horizontal and vertical trim profiles are color coded based on installation order.
Higginbotham discloses stud wall members (bracket system; title) including brackets (200, 250, 300, 350, 600, 900, 1100) which are color coded based on installation order (paragraph 73).
Therefore, from the teaching of Higginbotham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel assembly of Bilge such that the plurality of horizontal and vertical trim profiles are color coded based on installation order, as taught by Higginbotham, in order to facilitate assembly by providing color indicia to quickly identify different parts.
As per claim 16, Bilge as modified in view of Higginbotham discloses the plurality of horizontal and vertical trim profiles are uniquely color coded (it is understood that the disclosure “color-coded” implies that the codes would comprise uniquely distinct colors, in order to differentiate the elements).
As per claim 17, Bilge as modified in view of Higginbotham discloses the plurality of horizontal and vertical trim profiles are color coded to identify correct orientation (installation location; paragraph 73 of Higginbotham).


    PNG
    media_image1.png
    637
    855
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Higginbotham (U.S. Pub. No. 2017/0044752) has been added to overcome the newly added limitations. Applicant provides the argument that annotated figure 56 of Blige fails to show the features of claim 1 as amended. However, applicant has not indicated which features specifically are not shown. The examiner has updated the annotated figure to better point out the bracket, top cap, and back plate in addition to their numerical identification.
With regards to the argument that secondary reference Espinosa fails to disclose color coding based on installation orientation, the argument is found persuasive and the Espinosa reference has been withdrawn. The limitation as amended is overcome in view of new reference Higginbotham.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635